DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 1 and 11 are amended herein by an Examiner’s Amendment.  Claims 3 and 13 are canceled herein by an Examiner’s Amendment.  Claims 1, 2, 4-12, and 14-20 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pui Ho on 3/19/2021.
Start of the Examiner’s Amendment:

Claim 1. (Amended)	A method of leak testing a surgical conduit, the method comprising: 	positioning a gas-permeable surgical conduit within a test fixture including a manifold assembly, the surgical conduit including a tubular matrix impregnated with gelatin or collagen, the manifold assembly having first and second manifolds each with structure for clamping and sealing onto respective first and second ends of the surgical conduit, wherein one of the manifolds has gas flow passages between an external fitting 
	introducing inert gas to the external fitting to pressurize the lumen of the surgical conduit until a target pressure of the inert gas within the conduit is reached for a first time period; 
	maintaining the target pressure within the conduit for a second time period following the first time period while measuring a change in flow rate of the inert gas through the conduit corresponding to a leak rate through a wall of the conduit; and
	assigning a passing or failing result to the surgical conduit depending on the measured change in flow rate[[;]]
	wherein the first end and the second end of the surgical conduit are movable relative to each other, wherein at least one of the first and second manifolds is moveable towards and away from the other of the first and second manifolds, and the method includes permitting the at least one of the first and second manifolds to move away from the other of the first and second manifolds after they have been sealingly clamped to the surgical conduit and while pressurizing the conduit to the target pressure. 

Claim 3. (Canceled)

Claim 11. (Amended) A method of leak testing a surgical conduit, the method comprising:

	introducing inert gas to the external fitting to pressurize the lumen of the surgical conduit until a target pressure of inert gas within the conduit is reached;
	measuring a pressure decay within the conduit for a predetermined period of time as the inert gas leaks through a wall of the surgical conduit; and
	assigning a passing or failing result to the surgical conduit depending on the measured pressure decay[[;]]
	wherein the first end and the second end of the surgical conduit are movable relative to each other, wherein at least one of the first and second manifolds is moveable towards and away from the other of the first and second manifolds, and the method includes permitting the at least one of the first and second manifolds to move away from the other of the first and second manifolds after they have been sealingly clamped to the surgical conduit and while pressurizing the conduit to the target pressure. 

Claim 13. (Canceled).

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 11 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of permitting the at least one of the first and second manifolds to move away from the other of the first and second manifolds after they have been sealingly clamped to the surgical conduit.  This limitation is found in both independent claims.  The closest prior art of record is DEHDASHTIAN et al. (US Pub. 2003/0110830), which teaches an apparatus with two manifolds to test a surgical conduit with fluid pressure, but DEHDASHTIAN does not teach moving the manifolds after the ends of the conduits have been sealed in the apparatus.  VILENDRER (US Pat. 5,670,708) and MCCLOSKEY et al. (US Pub. 2010/0225478) also teach manifolds for testing surgical conduits.  Other pertinent prior art of record is CHOBOTOV (US Pub. 2013/0090715) which teaches that it is known to test surgical conduits with liquids or gases, SLEETER et al. (US Pat. 4,211,107) which teaches using a piston to fix a conduit in place for pressure testing.  MORRIS (US Pat. 3,088,312) which teaches an apparatus for holding a valve in place between two mandrels for pressure testing, GUADAGNOLA et al. (US Pub. 2007/0256478) which teaches leak testing a conduit with pressurized air and the automation that goes with it, and NGUYEN et al. (US Pat. 5,272,909) which teaches pressure testing a surgical conduit.  However, none of these references teaches the limitations discussed above.
Claims 2 and 4-10 are allowed due to their dependence on claim 1.
Claims 12 and 14-20 are allowed due to their dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHANIEL J KOLB/Examiner, Art Unit 2856